Citation Nr: 0524345	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for the service-connected residuals of a right ankle 
injury.

2.  Entitlement to an increased (compensable) disability 
rating for the service-connected residuals of a left ankle 
injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1989 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision, in part, denied 
compensable disability ratings for the veteran's service 
connected residuals of right and left ankle injuries.  

In November 2003, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The case was previously before the Board in April 2004, when 
it was remanded for additional development including 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right and left ankle 
disabilities are manifested by normal range of motion, normal 
x-ray examination results, and subjective complaints of pain 
and discomfort.  


CONCLUSION OF LAW

The criteria for compensable disability ratings for the 
service-connected residuals of right and left ankle injuries 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 
5273, 5274 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VA provided the veteran the required 
notice with respect to the claims for increased ratings in 
letters dated September 2002, May 2004, and November 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran has been accorded two VA 
Compensation and Pension examinations; she has not indicated 
the existence of any other evidence which is relevant to her 
claims for increased ratings.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Increased Ratings 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records reveal that the veteran was treated 
on numerous occasions during service for complaints of 
bilateral ankle pain.  While several diagnoses indicate a 
questionable, or probable, history of stress fractures, these 
diagnoses were always couched in tentative terms and were 
never supported by x-ray findings.  The final diagnosis of 
the veteran's ankle pain was ankle sprain.  The veteran 
separated from active service in December 1990 and declined 
to have a separation medical examination at that time.  

In March 2002, a VA examination of the veteran was conducted.  
She reported to the examining physician that she was treated 
for bilateral fractures of both ankles during service which 
were verified by x-rays.  However, the Board notes that there 
is no confirmed diagnosis, or x-ray evidence, of ankle 
fracture contained in any of the service medical records.  
She reported having ankle pain and difficulty walking, 
especially upon first awakening in the morning. She also 
reported having pain and swelling of her ankles with 
prolonged walking or standing.  Physical examination of the 
ankles revealed no tenderness or swelling and the veteran had 
"full movement and normal range of motion" of both ankles.  
X-ray examination revealed normal ankles with no noted 
abnormalities.  The examining physician stated that the 
veteran was "additionally affected by the DELUCA issue of 
lack of endurance.  Pain is present only after prolonged 
standing."

An October 2003 VA radiology report reveals that x-ray 
examination of the veteran's ankles was again conducted.  The 
veteran's ankles were evaluated as normal, with no 
abnormalities noted by the examining radiologist.

In November 2003, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  The veteran testified that she experienced 
bilateral ankle pain with any amount of prolonged walking or 
standing.  

In December 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported having 
occasional problems and recurrent pain in both of her ankles, 
especially after long walks.  She also indicated that she was 
not receiving any medical treatment for her complaints of 
ankle pain.  Physical examination revealed no swelling and 
that the ranges of motion of both ankles was "completely 
normal with dorsiflexion at 20/20, plantar flexion  40/40, 
inversion 30/30, eversion 20/20."  The diagnosis was 
"service-connected sprains of both ankles . . .  Residual 
and recurrent pain in her ankles which occurs after walking 
long distances . . . and has caused her considerable 
discomfort.  The physical findings were essentially negative, 
as were recent x-rays."  The examining physician further 
stated that "according to Deluca the continuing pain in her 
ankles could be a residual of her service connection in basic 
training and possibly could deteriorate in the future with 
early fatigability and continuing pain."  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2004).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2004).  

There is no diagnostic code for ankle sprains.  Rather, the 
service connected residuals of a right ankle injury and a 
left ankle injury are each currently rated at a 
noncompensable (0%) disability rating under Diagnostic Code 
5271 which contemplates limitation of motion of the ankle.  A 
10 percent rating is warranted for moderate limitation of 
motion of the ankle, while a 20 percent rating contemplates 
marked limitation of motion of the ankle.  The medical 
evidence of record shows that the range of motion of both of 
the veteran's ankles is completely normal, thus the 
assignment of a compensable disability rating is not 
warranted.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271 
(2004). 

The Board has considered rating the veteran's service-
connected right and left ankle disabilities under all 
appropriate diagnostic codes.  Disability ratings from 20 to 
40 percent are warranted under Diagnostic Codes 5270 and 5272 
for varying degrees of ankylosis of the ankle, or ankylosis 
of the subastragalar or tarsal joint.  However, the medical 
evidence of record reveals that the veteran has full and 
normal range of motion of both ankles with no evidence of 
ankylosis; therefore rating under either of these Diagnostic 
Codes is inappropriate.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5270, 5272 (2004).  Disability ratings of 10 
or 20 percent are also assignable for malunion of the os 
calcis or astragalus, or for an astragalectomy.  However, the 
medical evidence of record does not show the presence of any 
of these conditions, so the assignment of these disability 
ratings is also not warranted.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5273, 5274 (2004).  Finally, the Board notes 
that rating the veteran's service-connected ankle 
disabilities under the diagnostic code for arthritis is not 
warranted because the x-ray evidence of record reveals 
grossly normal ankles with no evidence of arthritis or any 
boney abnormality.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5003, 5010 (2004).

The preponderance of the evidence is against increased 
ratings for the veteran's service-connected right and left 
ankle disabilities.  The medical evidence of record reveals 
that the veteran has subjective complaints of bilateral ankle 
pain on prolonged walking or standing.  The objective medical 
evidence of record reveals that the veteran's ankles have 
full and normal range of motion with no swelling or 
tenderness upon examination.  X-ray examination of both 
ankles also reveals that they are both normal.  The veteran 
also reports that she is not receiving any medical treatment 
for her complaints of ankle pain.  As such, increased 
(compensable) ratings for the veteran's service-connected 
residuals of a right ankle injury and a left ankle injury are 
denied.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2002).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2004).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2004).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2004).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2004).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
noncompensable disability ratings for the veteran's service-
connected ankle disorders.  The Board has considered the 
veteran's claim for an increased rating for her 
musculoskeletal disability under all appropriate diagnostic 
codes.  All of the objective medical evidence of record 
reveals that both of the veteran's ankles are normal, with 
normal ranges of motion and a lack of tenderness on physical 
examination.  Multiple VA x-ray examinations have also 
revealed no abnormalities of either ankle.  The only evidence 
of any ankle disability are the veteran's reports of 
subjective complaints of pain with prolonged walking or 
standing.  The most recent VA examination report states that 
the veteran's continuing pain in her ankles "possibly could 
deteriorate in the future with early fatigability and 
continuing pain."  However, based on this, there is no 
objective evidence of any current additional disability as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  




ORDER

Increased disability ratings for the service-connected 
residuals of a right ankle injury and a left ankle injury are 
denied. 



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


